               Case 3:19-cv-07970-WHO Document 31 Filed 11/05/20 Page 1 of 2



 1   Stanley Goff, Bar No. 289564
     15 Boardman Place Suite 2
 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4
     Attorney for Plaintiff
 5

 6
                          UNITED STATES DISTRICT COURT
 7                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
      ISIDRO MANZO,                      Case No: 4:19-cv-07970-WHO
 8

 9                Plaintiff,

10                                                         PLAINTIFF’S	  NOTICE	  AND	  REQUEST	  FOR	  
      vs.                                                  VOLUNTARY	  DISMISSAL	  AND	  [PROPOSED]	  
11                                                         ORDER	  
12

13
      CITY OF ALAMEDA, ET AL.,
14
                   Defendant.
15

16

17           NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(2)
18
             Based on an agreed upon settlement between the Parties and pursuant to F.R.C.P.
19
     41(a)(2) of the Federal Rules of Civil Procedure, the Plaintiff and or his counsel, hereby gives
20
     notice and requests that the above-captioned action is voluntarily dismissed, with prejudice
21

22   against defendant(s).	  

23   Dated: October 15, 2020
24

25                                                    	  	  	  	  	  	  	  /s/	  	  Stanley	  Goff	  
                                                      Stanley	  Goff	  Esq.,	  
26
                                                      Attorney	  for	  Plaintiff	  
27

28
              Case 3:19-cv-07970-WHO Document 31 Filed 11/05/20 Page 2 of 2



 1                                             ORDER
 2
       IT IS HEREBY ORDERED that the plaintiff’s request for voluntary dismissal of the above-
 3
     named defendants with prejudice is granted.
 4

 5
     Dated:    November 5, 2020
 6

 7

 8                                                     Honorable Judge Orrick
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
